DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10902865 in view of Ojanpera (US 20100119072 A1) hereinafter Ojanpera.
Regarding claim 1, claim 1 of the patent teaches all the limitations of the claim except the limitation where the receiving, analysis and determination is performed on a plurality of audio signals while claim 1 of the patent only performs the processes on one audio signal however, 
Since it is known in the art as evidenced by Ojanpera for an apparatus to further comprise performing the process on multiple audio signals in (“In step A1, processor 110 receives a plurality of audio signals. The audio signals are represented by data streams. The data streams may be packetized. Alternatively the data streams may be provided in a circuit-switched manner. The data streams may represent audio signals that have been reconstructed from coded audio signals by a decoder” in ¶[0032]),
An ordinary skilled in the art would be motivated to modify the invention of claim 1 of the patent with the teachings of Ojanpera for the benefit of increasing the capacity of the apparatus,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent with Ojanpera.
Regarding claim 2, claim 1 of patent as modified by Ojanpera teaches the apparatus of claim 1, claim 2 of the patent further teaches the apparatus further comprising wherein the audio signal comprises a plurality of frames (see claim 2 of the patent).
Regarding claim 3, claim 2 of the patent as modified by Ojanpera teaches the apparatus of claim 2, claim 3 of the patent further teaches the apparatus further comprising wherein the raw DRC gain corresponds to a current frame of the plurality of frames of the audio signals in (See claim 3 of the patent).
Regarding claim 4, claim 2 of the patent as modified by Ojanpera teaches the apparatus of claim 2, claim 4 of the patent further teaches the apparatus further comprising wherein the current smoothed DRC gain corresponds to a current frame of the plurality of frames of the plurality of audio signals in (See claim 4 of the patent).
Regarding claim 5, claim 2 of the patent as modified by Ojanpera teaches the apparatus of claim 2, claim 4 of the patent further teaches the apparatus further comprising wherein the previous smoothed DRC gain corresponds to a smoothed DRC gain of a previous frame of the plurality of frames of the plurality of audio signals in (See claim 5 of the patent).
Regarding claim 6, claim 5 of the patent as modified by Ojanpera teaches the apparatus of claim 5, claim 6 of the patent further teaches the apparatus further comprising wherein the previous frame of the plurality of frames of the plurality of audio signals immediately precedes a current frame of the plurality of frames of the plurality of audio signals in (See claim 6 of the patent).
Regarding claim 7, claim 2 of the patent as modified by Ojanpera teaches the apparatus of claim 2, claim 7 of the patent further teaches the apparatus further comprising wherein a current frame of the plurality of frames of the plurality of audio signals is transformed into a transform domain, the plurality of audio signals are analyzed in the transform domain, and the current smoothed DRC gain is applied to one or more of the plurality of audio signals in the transform domain in (See claim 7 of the patent).
Regarding claim 8, claim 1 of the patent as modified by Ojanpera teaches the apparatus of claim 1, Ojanpera further teaches the apparatus further comprising wherein the smoothed DRC gain is applied to each of the plurality of audio signals (Step A4 in Fig. 4).
Regarding claim 9, claim is rejected for being the program storage device readable by a machine, tangibly embodying a program of instructions executable by one or more processors of the machine for causing to perform at least the same functions and comprise at least the same elements comprised in the apparatus of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 10, claim is rejected for being the method performing at least the same functions and comprising at least the same elements comprised in the apparatus of rejected claim 1 (see rejection of claim 1 above).
Allowable Subject Matter
Claims 1-10 would be allowed if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Eatwell (US 5768473) hereinafter Eatwell.
Regarding claim 1, Eatwell teaches An audio processing apparatus (Referred to as “adaptive spectral estimator” in Abstract and Fig. 2), comprising: at least one processor (“The method is particularly suited to implementation on a digital signal processor” in Col. 1, Lines 8-9); and at least one memory storing a computer program (“this table requires a large amount of expensive processor memory” in Col. 2, Lines 48-49); in which the at least one memory with the computer program is configured with the at least one processor to cause the audio processing apparatus to at least: receive a plurality of audio signals (Referred to as “X” in Fig. 2), analyze the plurality of audio signals to determine a raw dynamic range control (DRC) gain (“Calculation of the gains “ in Col. 3, Line 56),
Eatwell does not specifically disclose the apparatus further comprising wherein the raw DRC gain depends on a level of the audio signal, select a raw DRC gain smoothing factor from a plurality of raw DRC gain smoothing factors, wherein the plurality of raw DRC gain smoothing factors corresponds to a plurality of raw DRC gain smoothing time durations, and wherein a first raw DRC gain smoothing factor is selected if the raw DRC gain is greater than a previous smoothed DRC gain, and wherein a second raw DRC gain smoothing factor is selected if the raw DRC gain is less than the previous smoothed DRC gain; determine a current smoothed DRC gain from the raw DRC gain, the previous smoothed DRC gain, and the selected raw DRC gain smoothing factor; and control a dynamic range of the audio signal by applying the current smoothed DRC gain to the audio signals.
The following is the reason for would be allowance of claim 1:
Eatwell alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises wherein the raw DRC gain depends on a level of the audio signal, select a raw DRC gain smoothing factor from a plurality of raw DRC gain smoothing factors, wherein the plurality of raw DRC gain smoothing factors corresponds to a plurality of raw DRC gain smoothing time durations, and wherein a first raw DRC gain smoothing factor is selected if the raw DRC gain is greater than a previous smoothed DRC gain, and wherein a second raw DRC gain smoothing factor is selected if the raw DRC gain is less than the previous smoothed DRC gain; determine a current smoothed DRC gain from the raw DRC gain, the previous smoothed DRC gain, and the selected raw DRC gain smoothing factor; and control a dynamic range of the audio signal by applying the current smoothed DRC gain to the audio signals,
Therefore the claim would be allowed for the limitations above in combination with all the other limitations of the claim if the nonstatutory double patenting rejection is overcome.
Regarding claims 2-8, claims would be allowed for their dependency on would be allowed claim 1 if the nonstatutory double patenting rejection is overcome.
Regarding claim 9, claim would be allowed if the nonstatutory double patenting is overcome for being the program storage device readable by a machine, tangibly embodying a program of instructions executable by one or more processors of the machine comprising at least the same elements and performing at least the same functions performed by the apparatus of would be allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 10, claim would be allowed if the nonstatutory double patenting is overcome for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of would be allowed claim 1 (see reasons for allowance of claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654